Candler, J.
1. Even if the indictment can be treated as containing more than one count, the different acts enumerated therein were of the same nature, and constituted' the same offense against the penal laws ; and the State was not bound to elect upon which one the accused should be tried. Sims v. State, 110 Ga. 290, and cases cited.
2. The evidence objected to was admissible as tending to establish that the accused was not a minor, and was therefore liable to punishment as a vagrant.
3. The evidence warranted the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.